
	

113 HR 4157 IH: Farmer Identity Protection Act
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4157
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Crawford (for himself, Mr. Costa, Mr. Terry, and Mr. McIntyre) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, Agriculture, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To protect the information of livestock producers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Farmer Identity Protection Act.
		2.FindingsCongress finds that—
			(1)United States livestock producers supply a vital link in the food supply of the United States,
			 which is listed as a critical infrastructure by the Secretary of Homeland
			 Security;
			(2)domestic terrorist attacks have occurred at livestock operations across the United States,
			 endangering the lives and property of people of the United States;
			(3)livestock operations in the United States are largely family owned and operated with most families
			 living at the same location as the livestock operation;
			(4)State governments and agencies are the primary authority in almost all States for the protection of
			 water quality under the Federal Water Pollution Control Act (33 U.S.C.
			 1251 et seq.);
			(5)State agencies maintain records on livestock operations and have the authority to address water
			 quality issues where needed; and
			(6)there is no discernible environmental or scientifically research-related need to create a database
			 or other system of records of livestock operations in the United States by
			 the Administrator.
			3.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
			(2)AgencyThe term Agency means the Environmental Protection Agency.
			(3)Livestock operationThe term livestock operation includes any operation involved in the raising or finishing of livestock and poultry.
			4.Procurement and disclosure of information
			(a)ProhibitionExcept as provided in subsection (b), the Administrator, any officer or employee of the Agency, or
			 any contractor or cooperator of the Agency, shall not disclose the
			 information of any owner, operator, or employee of a livestock operation
			 provided to the Agency by a livestock producer or a State agency in
			 accordance with the Federal Water Pollution Control Act (33 U.S.C. 1251 et
			 seq.) or any other law, including—
				(1)names;
				(2)telephone numbers;
				(3)email addresses;
				(4)physical addresses;
				(5)Global Positioning System coordinates; or
				(6)other identifying information regarding the location of the owner, operator, livestock, or
			 employee.
				(b)EffectNothing in this Act affects—
				(1)the disclosure of information described in subsection (a) if—
					(A)the information has been transformed into a statistical or aggregate form at the county level or
			 higher without any information that identifies the agricultural operation
			 or agricultural producer; or
					(B)the livestock producer consents to the disclosure;
					(2)the authority of any State agency to collect information on livestock operations;
				(3)the authority of the Agency to disclose the information on livestock operations to State or other
			 Federal governmental agencies; or
				(4)the authority of the Agency to maintain the National Pollutant Discharge Elimination System permit
			 program’s public notice and comment process.
				(c)Condition of permit or other programsThe approval of any permit, practice, or program administered by the Administrator shall not be
			 conditioned on the consent of the livestock producer under subsection
			 (b)(1)(B).
			
